775 N.W.2d 795 (2009)
Ronnie L. MYERS and Mary Myers, Plaintiffs-Appellants,
v.
MUFFLER MAN SUPPLY COMPANY, Defendant, Cross-Plaintiff-Appellee, and
Nevada Equipment Liquidating, f/k/a Nevada Equipment, Inc., Michigan Tractor Machinery Company, d/b/a Michigan Cat Aggregate Division, Culver Construction, Inc., f/k/a Culver Consulting, Inc., Defendants, and
Power Screen USA, L.L.C., d/b/a Simplicity Engineering, Inc., D & L Equipment, Inc., and Sublet Contractors, Inc., Defendants, Cross-Defendants.
Docket No. 137608. COA No. 277542.
Supreme Court of Michigan.
December 30, 2009.

Order
On December 9, 2009, the Court heard oral argument on the application for leave to appeal the September 23, 2008 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.